DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18 and 20 of U.S. Patent No. 10,981,142. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,981,142 claims a similar reactor.
Regarding claim 1, U.S. Patent No. 10,981,142 claims a reactor for accommodating high contaminant feedstocks comprising: a reactor vessel having an inlet for introducing a feedstock containing contaminants into an interior of the reactor vessel, the interior being defined by an interior wall of the reactor vessel; a distributor assembly located below and in fluid communication with the inlet for discharging the feedstock radially outward towards the interior walls of the reactor vessel; a basket located within the reactor vessel interior and below the distributor assembly, the basket having a fluid permeable outer wall and a first fluid permeable inner wall that is spaced radially inward from the outer wall to define a first annular interior space of the basket, the first annular interior space of the basket containing a particulate material for removing contaminants from the feedstock, the outer wall of the basket being spaced radially inward from the interior wall of the reactor vessel to define an annular flow space between the outer wall of the basket and the interior wall of the reactor vessel, and wherein feedstocks introduced into the reactor vessel from the distributor assembly flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock, the first fluid permeable inner wall forming a purified feedstock outlet of the basket and defining a central conduit that extends along the length of the basket, the central conduit having a conduit outlet for discharging the purified feedstock; and a catalyst that is located within the reactor vessel and in fluid communication with the purified feedstock outlet of the basket for contacting the purified feedstock to form a desired product (see claim 1).
U.S. Patent No. 10,981,142 does not explicitly claim a liquid feedstock and a liquid distributor assembly; however, U.S. Patent No. 10,981,142 claims “feedstocks introduced into the reactor vessel from the distributor assembly flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” (see column 15, lines 21-26) such that the feedstock would have to be a liquid, gas or fluid to “flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” and would result in a distributor assembly capable distributing a liquid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a liquid feedstock, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, U.S. Patent No. 10,981,142 claims a reactor wherein: the length of the basket Lb is: Lb = (Dr2/4Db)(Ψ) where Dr is the interior diameter of the reactor vessel, Db is the diameter of the fluid permeable outer wall of the basket, and Ψ is a coefficient ranging from 1 to 20, corresponding to a cycle life of a pretreatment bed formed by the particulate material, with Lb being less than or equal to the length of the reactor vessel (see claim 2).
Regarding claim 3, U.S. Patent No. 10,981,142 claims a reactor wherein: the interior diameter of the reactor vessel is Dr and the distributor assembly is configured to provide a stagnation head hs of introduced liquids where hs < Dr/2 (see claim 3).
U.S. Patent No. 10,981,142 does not explicitly claim a liquid feedstock; however, U.S. Patent No. 10,981,142 claims “feedstocks introduced into the reactor vessel from the distributor assembly flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” (see column 15, lines 21-26) such that the feedstock would have to be a liquid, gas or fluid to “flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a liquid feedstock, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 4, U.S. Patent No. 10,981,142 claims a reactor wherein: the outlet of the basket is configured to provide a pressure drop ΔP across the fluid permeable inner wall of from 2 to 10 times the velocity head h at the conduit outlet (see claim 4).
Regarding claim 5, U.S. Patent No. 10,981,142 claims a reactor wherein: the basket is a segregated basket wherein a second fluid permeable inner wall is spaced radially inward from the first fluid permeable inner wall to define a second annular interior space, the second fluid permeable inner wall defining the central conduit, and wherein the second annular interior space contains a second particulate material (see claim 5).
Regarding claim 6, U.S. Patent No. 10,981,142 claims a reactor wherein: the second particulate material is a different particulate material for removing contaminants (see claim 6).
Regarding claim 7, U.S. Patent No. 10,981,142 claims a reactor wherein: the second particulate material is a catalyst (see claim 7).
Regarding claim 8, U.S. Patent No. 10,981,142 claims a reactor wherein: the catalyst is a hydroprocessing catalyst (see claim 8).
Regarding claim 9, U.S. Patent No. 10,981,142 claims a reactor wherein: the basket is covered at an upper end to prevent the passage of fluids through the upper end of the basket (see claim 9).
Regarding claim 10, U.S. Patent No. 10,981,142 claims a method of producing a product from high contaminant feedstocks, the method comprising: introducing fluids comprising a feedstock containing contaminants into a reactor, the reactor comprising: a reactor vessel having an inlet for introducing the feedstock into an interior of the reactor vessel, the interior being defined by an interior wall of the reactor vessel; a distributor assembly located below and in fluid communication with the inlet for discharging the feedstock radially outward towards the interior walls of the reactor vessel; a basket located within the reactor vessel interior and below the distributor assembly, the basket having a fluid permeable outer wall and a first fluid permeable inner wall that is spaced radially inward from the outer wall to define a first annular interior space of the basket, the first annular interior space of the basket containing a particulate material for removing contaminants from the feedstock, the outer wall of the basket being spaced radially inward from the interior wall of the reactor vessel to define an annular flow space between the outer wall of the basket and the interior wall of the reactor vessel, the first fluid permeable inner wall forming a purified feedstock outlet of the basket and defining a central conduit that extends along the length of the basket, the central conduit having a conduit outlet for discharging the purified feedstock; and a catalyst that is located within the reactor vessel and in fluid communication with the purified feedstock outlet of the basket for contacting the purified feedstock to form a desired product; and introducing the feedstock into the inlet of the reactor vessel and allowing the feedstock to flow into and through the distributor assembly, the feedstock being discharged radially outward towards the interior walls of the reactor vessel and through the annular flow space wherein the feedstock flows radially inward through the first annular interior space of the basket and through the particulate material so that contaminants are removed from the feedstock to form a purified feedstock; and contacting the purified feedstock with the catalyst to form a desired product.
U.S. Patent No. 10,981,142 does not explicitly claim a liquid feedstock and a liquid distributor assembly; however, U.S. Patent No. 10,981,142 claims “feedstocks introduced into the reactor vessel from the distributor assembly flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” (see column 15, lines 21-26) such that the feedstock would have to be a liquid, gas or fluid to “flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” and would result in a distributor assembly capable distributing a liquid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a liquid feedstock, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 11, U.S. Patent No. 10,981,142 claims a method wherein: the length of the basket Lb is: Lb = (Dr2/4Db)(Ψ) where Dr is the interior diameter of the reactor vessel, Db is the diameter of the fluid permeable outer wall of the basket, and Ψ is a coefficient ranging from 1 to 20, corresponding to a cycle life of a pretreatment bed formed by the particulate material, with Lb being less than or equal to the length of the reactor vessel (see claim 2).
Regarding claim 12, U.S. Patent No. 10,981,142 claims a method wherein: the annular flow space has a circumferential gap Ɛ0 that provides sufficient flow space so that the average liquid flow velocity through the annular flow space is the same as the average liquid flow velocity of the liquids discharged from the distributor assembly (see claim 12).
Regarding claim 14, U.S. Patent No. 10,981,142 claims a method wherein: the interior diameter of the reactor vessel is Dr and the distributor assembly is configured to provide a stagnation head hs of introduced liquids where hs < Dr/2 (see claim 14).
U.S. Patent No. 10,981,142 does not explicitly claim a liquid feedstock and a liquid distributor assembly; however, U.S. Patent No. 10,981,142 claims “feedstocks introduced into the reactor vessel from the distributor assembly flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” (see column 15, lines 21-26) such that the feedstock would have to be a liquid, gas or fluid to “flow through the annular flow space and radially inward through the first annular interior space of the basket and through the particulate material to facilitate removal of contaminants from the feedstock to form a purified feedstock” and would result in a distributor assembly capable distributing a liquid.
Regarding claim 15, U.S. Patent No. 10,981,142 claims a method wherein: the outlet of the basket is configured to provide a pressure drop ΔP across the fluid permeable inner wall of from 2 to 10 times the velocity head h, at the conduit outlet (see claim 15).
Regarding claim 16, U.S. Patent No. 10,981,142 claims a method wherein: the basket is a segregated basket wherein a second fluid permeable inner wall is spaced radially inward from the first fluid permeable inner wall to define a second annular interior space, the second fluid permeable inner wall defining the central conduit, and wherein the second annular interior space contains a second particulate material (see claim 16).
Regarding claim 17, U.S. Patent No. 10,981,142 claims a method wherein: the second particulate material is a different particulate material for removing contaminants (see claim 17).
Regarding claim 18, U.S. Patent No. 10,981,142 claims a method wherein: the second particulate material is a catalyst (see claim 18).
Regarding claim 20, U.S. Patent No. 10,981,142 claims a method wherein: at least one of the feedstock and purified feedstock contains metal contaminants, and further comprising: combining the at least one of the feedstock and purified feedstock containing metal contaminants with a metal-removal additive, and optionally hydrogen; allowing the metal-removal additive to react with the metals of the at least one of the feedstock and purified feedstock to form a metal-containing precipitate; and removing the metal-containing precipitate from the at least one of the feedstock and purified feedstock; and then at least one of a) introducing the feedstock into the inlet of the reactor vessel, and b) contacting the purified feedstock with the catalyst to form the desired product (see claim 10).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is a drawn method that depend on claim 9, which is a reactor.
Claim 19 is a drawn method that depend on claim 9, which is a reactor.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 26, 2022, with respect to the statutory double patenting rejection of claims 1-20 have been fully considered and are persuasive.  The statutory double patenting rejection of claims 1-20 has been withdrawn.
Claims 2 and 11 have been amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774